Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 1, 2019

                                       No. 04-19-00357-CR

                                        Marcus IDROGO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 16-07-159-CRW
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Leticia Escamilla, to file the reporter’s record by August 23, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court